United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1608
Issued: September 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2011 appellant, through his attorney, filed a timely appeal from a May 13,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of his federal duties.
FACTUAL HISTORY
On July 8, 2010 appellant, then a 49-year-old customer service supervisor at the
employing establishment filed an occupational disease claim (Form CA-2) alleging that he was
harassed in the workplace as of June 22, 2010. He alleged that, from June 15 to 22, 2010, he was
1

5 U.S.C. § 8101 et seq.

harassed by Rudy Marinacci, a postal service manager at Linden Hall Post Office, who refused
to cooperate with him to accomplish his duties, refused to let him use the telephone, threatened
him and assaulted him by spitting in his face, punching him in the nose and bumping against his
stomach. Appellant stopped work on June 23, 2010 and notified his supervisor on July 12, 2010.
In a June 24, 2010 narrative statement, appellant alleged that on June 15, 2010
Mr. Marinacci, a postal service manager, asked him to conduct a predisciplinary interview (PDI)
regarding Cathy Gibney in his capacity as a National Association of Postal Supervisors (NAPS)
representative.2 He told Mr. Marinacci that he would call him to discuss the matter, after he
returned to his duty station. Appellant called Mr. Marinacci to discuss the pending PDI
interview and Mr. Marinacci hung up on him twice. The following day, he had finished a hub
run at the Linden Hall Post Office and stopped by Mr. Marinacci’s office to discuss the requested
PDI and to inform him of his schedule as he had a summons for jury duty. Appellant stated that
Mr. Marinacci was nasty and belligerent towards him, instructed him to leave his office and then
called the area manager of customer service operations, Dan O’Connor, to report that appellant
would not leave Mr. Marinacci’s office. Mr. Marinacci informed him that the PDI would be
scheduled the next day regardless of whether he had jury duty. Appellant stated that
Mr. Marinacci implicitly threatened him when he stated that he would be available to discuss the
issue either before or after work or at the NAPS meeting on Tuesday. He stated that he called
Mr. O’Connor to tell him what had transpired with Mr. Marinacci. Mr. O’Connor told appellant
that he should request permission to discuss NAPS business in the future.
Appellant also alleged that, just prior to the NAPS meeting on June 22, 2010, he was
walking in the Veterans of Foreign Wars parking lot when Mr. Marinacci bumped into his
stomach and spit in his face. He then spit back at him and Mr. Marinacci punched him in the
face. The fight was then broken up and the police were called.
In a June 24, 2010 statement, Jeff Goldman, President of the Flushing NAPS Branch,
indicated that on June 22, 2010 he arrived early at approximately 6:30 p.m. for a 7:00 p.m.
NAPS meeting. Appellant had informed him a few days earlier that Mr. Marinacci might be
disruptive at the meeting to settle an issue with him. In the parking lot, Mr. Goldman saw
Mr. Marinacci bump into appellant’s stomach and spit in his face. Appellant spit back at
Mr. Marinacci at which time Mr. Marinacci punched appellant in the face.
In a USPS Assault and Threat Specialty Report, a postal investigator noted that on
June 22, 2010 prior to an off-duty NAPS meeting which was not held on postal property,
Mr. Marinacci, a station manager, and appellant, an NAPS representative, were involved in a
physical altercation. The New York police department and emergency medical services
responded on the scene. Mr. Marinacci was arrested and charged with assault in the third degree.
By letter dated August 2, 2010, the employing establishment controverted the claim
alleging that the incident did not occur in the performance of duty and that it was not related to
factors of employment. It noted that appellant had not reported any instances of harassment by
2

NAPS is a management association which is composed of managers, supervisors and postmasters working for
all supervisory personnel in the United States Postal Service (USPS). Membership is voluntary. See
http://www.naps.org/.

2

Mr. Marinacci prior to the June 22, 2010 incident and did not give his supervisors an opportunity
to investigate any ongoing conflicts. The employing establishment stated that appellant was a
supervisor at the employing establishment and Mr. Marinacci was a manager at the Linden Hall
Post Office. Appellant’s interactions with Mr. Marinacci were not directly related to work but
occurred in his capacity as a representative for NAPS. It further stated that, on June 22, 2010,
both individuals were off duty, off postal premises and were about to attend an NAPS meeting,
of which participation and membership was voluntary and not a requirement of their USPS
positions.
By letter dated August 5, 2010, OWCP informed appellant that the evidence of record
was insufficient to support his claim. It requested that he provide additional factual and medical
evidence within 30 days.
In an August 15, 2010 psychiatric evaluation, Dr. Robert Conciatori, Board-certified in
psychiatry, reported that appellant was harassed by Mr. Marinacci at work on June 15, 2010 and
assaulted on June 22, 2010. Immediately, after the attack, appellant complained of insomnia and
anxiousness. Dr. Conciatori noted that he treated appellant in 1994 for job stress and anxiety as
a postal carrier which had since completely resolved. He diagnosed appellant with
post-traumatic stress disorder and opined that the accident was causally related to his psychiatric
pathology. Dr. Conciatori stated that appellant developed a maladaptive reaction pattern and
impaired functioning due to the stressors of the accident.
In an August 17, 2010 narrative statement, appellant repeated his allegations and further
stated that he had a preexisting job-related emotional condition dating back to 1994.
By letter dated September 16, 2010, the employing establishment stated that an attached
statement from Mr. O’Connor showed that appellant gave no indication that he felt harassed or
threatened by Mr. Marinacci. It further noted that appellant’s interactions with Mr. Marinacci
were in his capacity as a representative of NAPS and that he initiated those interactions for
which he alleged a pattern of harassment.
In a September 20, 2010 statement, Mr. O’Connor stated that on June 16, 2010 he
received a call from Mr. Marinacci who stated that appellant was in his office. Although
Mr. Marinacci had informed appellant that he was not available to discuss the situation regarding
the PDI matter and had asked appellant to leave, he had refused. Later that day, appellant called
Mr. O’Connor and stated that Mr. Marinacci was being rude and would not discuss the PDI issue
with him. Mr. O’Connor informed appellant that he did not have authority to go to
Mr. Marinacci’s office without making an appointment or without approval from an area
manager. He informed appellant that he was on postal time and could not handle NAPS business
without getting permission. Mr. O’Connor stated that at no time during their conversation did
appellant state that he was being threatened or harassed, just that Mr. Marinacci was nasty and
uncooperative. On June 8, 2010 appellant informed Mr. O’Connor that he could not handle the
stress of the job anymore.
By decision dated January 28, 2011, OWCP denied appellant’s claim finding that the
evidence did not establish fact of injury. It noted that he did not establish that he was harassed or

3

threatened and the June 22, 2010 assault is not considered a factor of employment because it did
not occur in the workplace.
By letter dated February 17, 2011, appellant, through his attorney, requested
reconsideration of OWCP decision.
In support or his request, appellant submitted a February 16, 2011 transcript for the
criminal court of the state of New York where Mr. Marinacci accepted a plea of disorderly
conduct for the assault on appellant.
In a March 19, 2011 letter, Mr. Goldman stated that appellant reported that Mr. Marinacci
became argumentative with him regarding Ms. Gibney’s PDI and asked him to meet before or
after work to resolve the issue and that he would be at the next NAPS meeting. He stated that
appellant informed him that he was concerned about what Mr. Marinacci would do and informed
the area manager, Mr. O’Connor, about the alleged threat and statement made.
In an April 12, 2011 letter, Robert Bilz, the Executive Vice-President of the Flushing
NAPS Branch, stated that he had asked appellant to set up a meeting with Mr. Marinacci
regarding predisciplinary interviews. On June 16, 2010 appellant called Mr. Bilz to inform him
that Mr. Marinacci had acted nasty and belligerent towards him when he tried to schedule the
PDI for Ms. Gibney. Mr. Bilz noted that appellant informed him that Mr. Marinacci challenged
him to meet before or after work to settle the matter and that he would be at the next NAPS
meeting.
By decision dated May 13, 2011, OWCP found that the January 28, 2011 decision
improperly found that appellant had not established the factual basis of his claim3 and that he
also established an injury of post-traumatic stress disorder as alleged. It found, however, that he
did not establish that he was in the performance of his duties at the time that the accepted events
occurred because he had not been granted official time for contacts with Mr. Marinacci prior to
the June 22, 2010 incident, the assault occurred off the employer’s premises prior to a union
meeting and appellant was not performing any representational function entitling him to official
time at the time of the assault.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.4 There must be

3

OWCP noted that the evidence of record established that there were events that were accepted to have occurred.

4

See Debbie J. Hobbs, 43 ECAB 135 (1991).

4

evidence that acts of harassment or discrimination did, in fact, occur supported by specific,
substantive, reliable and probative evidence.5
Where the disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability comes within the
coverage of FECA.6 On the other hand, disability is not covered where it results from an
employee’s fear of a reduction-in-force, frustration from not being permitted to work in a
particular environment or to hold a particular position, or to secure a promotion. Disabling
conditions resulting from an employee’s feeling of job insecurity or the desire for a different job
do not constitute a personal injury sustained while in the performance of duty within the meaning
of FECA.7
Workers’ compensation does not cover an emotional reaction to an administrative or
personnel action unless the evidence shows error or abuse on the part of the employing
establishment.8 As a rule, however, a claimant’s allegations alone are insufficient to establish a
factual basis for an emotional condition claim.9 Mere perceptions and feelings of harassment or
discrimination will not support an award of compensation. The claimant must substantiate such
allegations with probative and reliable evidence.10 The primary reason for requiring factual
evidence of allegations of stress in the workplace is to establish a basis in fact for the contentions
made, as opposed to mere perceptions of the claimant, which in turn may be fully examined and
evaluated by OWCP and the Board.11
The Board has recognized the compensability of verbal altercations or abuse when
sufficiently detailed by the claimant and supported by the record. This does not imply, however,
that every statement uttered in the workplace will give rise to compensability.12
In the compensation field, to occur in the course of employment, in general, an injury
must occur: (1) at a time when the employee may reasonably be said to be engaged in his or her
5

See Ruth C. Borden, 43 ECAB 146 (1991).

6

Lillian Cutler, 28 ECAB 125 (1976).

7

Id.

8

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566, 572-73 (1991).

9

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
10

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
11

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Michael E. Groom, Alternate Member).

12

See Joe M. Hagewood, 56 ECAB 479 (2005). David C. Lindsey, 56 ECAB 263 (2005). The mere fact that a
supervisor or employee may raise his or her voice during the course of an argument does not warrant a finding of
verbal abuse.

5

master’s business; (2) at a place where he or she may reasonably be expected to be in connection
with the employment; and (3) while he or she was reasonably fulfilling the duties of his or her
employment or engaged in doing something incidental thereto.13
With respect to whether injuries arising in the course of union activities are related to
employment, the general rule is that union activities are personal, that attendance at a union
meeting, for example, is exclusively for the personal benefit of the employee and devoid of any
mutual employer-employee benefit that would bring it within the course of employment. Larson
notes, however, that it is being increasingly held that an activity undertaken by an employee in
the capacity of union officer may simultaneously serve the interests of the employer.14
OWCP recognizes that certain representational functions performed by employee
representatives of exclusive bargaining units benefit both the employee and the agency. Its
stated policy is that employees performing representational functions entitling them to official
time are in the performance of duty and entitled to all benefits of FECA if injured in the
performance of those functions. Consistent with Larson, activities relating to the internal
business of a labor organization, such as soliciting new members or collecting dues, are not
included.15
When an employee claims to have been injured while performing representational
functions, an inquiry should be made to the official superior to determine whether the employee
had been granted official time or, in emergency cases, would have been granted official time if
there had been time to request it. If so, the claimant should be considered to have been in the
performance of duty.16 The Board has also explained that the fact that an employee was not
granted official time to perform union duties does not necessarily bar a finding that his union
activities were of mutual benefit to the employing establishment and that therefore he was
injured in the performance of duty. Coverage under this standard must be determined on a
case-by-case basis and appellant must factually establish the exact nature of the union duties he
undertook and that his employer derived benefits from his union activities at that time.17
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an employment-related emotional condition.
Appellant alleged that he was harassed by Mr. Marinacci from June 15 to 22, 2010 when
Mr. Marinacci hung up on him on the telephone and was rude and belligerent towards him after
he came to his office to discuss a PDI issue. In its May 13, 2011 decision, OWCP found that
13

See Vincent A. Rosenquist, 54 ECAB 166, 168 (2002); James E. Chadden, Sr., 40 ECAB 312 (1988).

14

Arthur Larson & Lex K. Larson, The Law of Workers’ Compensation § 27.03(3) (2006).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.16 (July 1997).

16

Id. at Chapter 2.804.16.e.

17

See Bernard Redmond, 45 ECAB 298 (1994).

6

these events did not occur in the performance of appellant’s duties because he was not
performing any representational functions entitling him to official time. The Board finds,
however, that contrary to OWCP’s findings, that he was performing representational functions
during his interactions with Mr. Marinacci prior to June 22, 2010.
In his June 24, 2010 narrative statement, appellant noted that Mr. Marinacci contacted
him to conduct a PDI regarding Ms. Gibney. By letter dated April 12, 2011, Mr. Bilz, VicePresident of the Flushing NAPS Branch, reported that he instructed appellant to contact
Mr. Marinacci to discuss PDI issues. The Board also notes that the employing establishment
stated in a September 16, 2010 letter that appellant’s interactions with Mr. Marinacci were in his
capacity as a representative of NAPS. With regard to union activities, the Board has adhered to
the principle that union activities in general are personal in nature and are not considered to be
within the course of employment.18 However, the Board has found that the involvement of union
activities does not preclude the possibility that compensable factors of employment have been
alleged. The Board has recognized that in addition to the general rule that employees performing
representational functions which entitle them to official time are in the performance of duty, an
employee may also be found to be performing representation functions if the function is of
mutual benefit to both the employer and employee.19 When appellant called Mr. Marinacci on
June 15, 2010 and went to his office on June 16, 2010 he was on the premises of the employing
establishment during the regular workday. His interactions with Mr. Marinacci prior to June 22,
2010 involved scheduling a PDI for Ms. Gibney at the request of Mr. Marinacci himself, as well
as Mr. Bilz. The nature of the activity in which appellant was engaged was not a purely personal
union matter; rather, he was performing a representational function, in regards to the PDI for
Ms. Gibney, with mutual benefit to the union and his employer. A function he was in fact
requested to perform by Mr. Marinacci.20 Thus, appellant was engaged in a representational
function while on official time and was in the performance of duty with respect to his
interactions with Mr. Marinacci prior to June 22, 2010.
Given that appellant has established that he was in a representational function on June 15
and 16, 2010, the question becomes whether he was harassed when Mr. Marinacci hung up the
telephone on him, was rude and belligerent towards him and asked him to leave his office. The
Board has recognized the compensability of verbal altercations or abuse when sufficiently
detailed by the claimant and supported by the record. This does not imply, however, that every
statement uttered in the workplace will give rise to coverage under FECA.21 The mere fact that
an employee may raise his or her voice during the course of a conversation does not warrant a
finding of verbal abuse.22 Appellant has not established that his interactions with Mr. Marinacci
rose to the level of a verbal altercation which would be covered as a compensable factor of
employment.
18

Jimmy E. Norred, 36 ECAB 726 (1985).

19

Larry D. Passalacqua, 32 ECAB 1859, 1862 (1981).

20

Kelly Y. Simpson, Docket 04-1809 (issued October 26, 2005).

21

Peter D. Butt, Docket No. 04-1255 (issued October 13, 2004).

22

Joe M. Hagewood, supra note 12.

7

Appellant further alleged that Mr. Marinacci made an implicit threat towards him by
stating that they could meet before or after work to discuss any matters and that he would see
him at the next NAPS meeting. For harassment to give rise to a compensable disability under
FECA, there must be evidence that harassment did in fact occur. Mere perceptions of
harassment are not compensable under FECA.23 In the present case, the employing
establishment denied that appellant was subjected to harassment and he has not submitted
sufficient evidence to establish that he was harassed by Mr. Marinacci in the performance of
duty. Statements by Mr. Goldman and Mr. Bilz note that appellant informed them that
Mr. Marinacci asked him to meet before or after work to resolve issues. Mr. Goldman and
Mr. Bilz were not actually present to hear any statements by Mr. Marinacci and are repeating
appellant’s factual assertions. Further, Mr. O’Connor stated that at no time during his
conversation with appellant did appellant inform him that he was being threatened or harassed,
just that Mr. Marinacci was nasty and uncooperative. Unsubstantiated allegations of harassment
or discrimination are not determinative of whether such harassment or discrimination occurred.24
Thus, appellant has not established a compensable factor under FECA with respect to the
claimed harassment.
The Board notes that appellant has established that he was assaulted in a parking lot by
Mr. Marinacci on June 22, 2010 prior to an NAPS meeting. The employing establishment
controverted the claim stating that, at the time of the assault, both individuals were off duty, off
postal premises and were about to attend an NAPS meeting, of which participation and
membership was voluntary and not a requirement of their USPS positions. As attendance at this
meeting was voluntary and not a requirement of his employment, the Board finds that appellant
was not in the performance of duty at the time of the assault.25
Appellant’s attorney argues that appellant was serving in a representative capacity, with
benefit accruing to both the agency and employees of the agency and for such reason must be
considered in the performance of duty on June 22, 2010. The assault occurred in a Veterans of
Foreign Wars parking lot prior to the NAPS meeting. This was not on postal property and the
parking lot was not within the control of the employing establishment.26 Moreover, there is no
indication that appellant was attending the meeting to act in a representational function other
than for his own personal benefit and devoid of any mutual employer-employee benefit.27 If it is
appellant’s claim that he was attending the meeting in a representational function, he has failed
to introduce evidence of the exact nature of the duties he was performing at the time of the
meeting.28

23

See supra note 11.

24

James E. Norris, 52 ECAB 93 (2000).

25

Paula G. Johnson, 53 ECAB 722 (2002).

26

Michael Hazzard, Docket 05-1514 (issued November 4, 2005).

27

Kelly Y. Simpson, supra note 20.

28

Dwight D. Henderson, 46 ECAB 441 (1995).

8

While appellant has established that he was engaged in a representational function prior
to June 22, 2010, the Board finds that he has failed to present the necessary evidence regarding
the nature of his representational duties for the June 22, 2010 NAPS meeting to establish that he
was in the course of employment when his injury occurred.29
While Dr. Conciatori’s August 15, 2010 psychiatric evaluation establishes a diagnosis of
post-traumatic stress disorder, appellant has failed to submit sufficient probative evidence to
establish a compensable factor of employment. Thus, appellant failed to establish that he
sustained an emotional condition in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 13, 2011 is affirmed, as modified.
Issued: September 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
29

Supra note 17.

9

